


117 HRES 32 IH: Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 32
IN THE HOUSE OF REPRESENTATIVES

January 11, 2021
Ms. Omar (for herself, Mr. Payne, Mr. Huffman, Ms. Newman, Mr. Rush, Ms. Schakowsky, Ms. Wilson of Florida, Mr. Espaillat, Mr. Swalwell, Mrs. Hayes, Ms. Velázquez, Ms. Clarke of New York, Mr. DeSaulnier, Mr. Torres of New York, Mr. Horsford, Ms. Pressley, Ms. Ocasio-Cortez, Ms. Tlaib, Ms. Bush, Mr. Jones, Mrs. Kirkpatrick, Mr. Carson, Mr. Cicilline, Mr. Lieu, Mr. Johnson of Georgia, Ms. Escobar, Mr. Vicente Gonzalez of Texas, Mrs. Watson Coleman, Mr. Connolly, Mr. Gomez, Mr. Bowman, Mr. Green of Texas, Mr. Blumenauer, Ms. Eshoo, Mr. Takano, Mrs. Demings, Mr. Kahele, Mr. Cohen, Mrs. Napolitano, Ms. Norton, Ms. Jayapal, Mr. Higgins of New York, Ms. Castor of Florida, Mr. Cooper, Ms. Barragán, Mr. Tonko, Mr. Pocan, Ms. Pingree, Mr. Kildee, Mr. Danny K. Davis of Illinois, Mr. Lynch, Ms. Meng, Ms. Dean, Mrs. Lawrence, Mr. Smith of Washington, Mr. Yarmuth, Ms. Blunt Rochester, Mr. Price of North Carolina, Ms. Lee of California, Mrs. Torres of California, Mr. Grijalva, Mr. Castro of Texas, Ms. Williams of Georgia, Mr. Auchincloss, Ms. Kaptur, Mr. García of Illinois, Mr. Brown, Ms. Speier, Mrs. Trahan, Ms. Jackson Lee, Ms. Roybal-Allard, Mrs. Beatty, Mr. Keating, Mr. McGovern, Mr. Moulton, Ms. Jacobs of California, Ms. Leger Fernandez, Ms. Adams, Mr. Cárdenas, Mr. Meeks, Ms. Waters, Mr. Sarbanes, Ms. Clark of Massachusetts, Ms. Bonamici, and Mr. Jeffries) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Impeaching Donald John Trump, President of the United States, for high crimes and misdemeanors.

 
That Donald John Trump, President of the United States, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the United States Senate: Articles of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Donald John Trump, President of the United States of America, in maintenance and support of its impeachment against him for high crimes and misdemeanors. 
Article I 
In his conduct of the office of President of the United States, Donald John Trump—and in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald John Trump has abused the powers of the Presidency by attempting to unlawfully overturn the results of the November 2020 Presidential election in the State of Georgia.  On January 2, 2021, President Trump violated his constitutional duty to take care that the laws of the United States be faithfully executed when, on a recorded call, he repeatedly asked Georgia Secretary of State Brad Raffensperger to overturn the finalized and verified results of the November 2020 Presidential election in the State of Georgia. President Trump misused the power of his office by threatening an elected official with unspecified consequences if he failed to pursue the President’s false claims and attempting to coerce an elected official to commit fraud. His actions and statements on this call amounted to interference with the impartial election process in direct contravention of both Federal law and the laws of the State of Georgia. 
In all of this, Donald John Trump has acted in a manner contrary to his trust as President and subversive of constitutional government, to the great prejudice of the cause of law and justice and to the manifest injury of the people of the United States. Wherefore, Donald John Trump, by such conduct, warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States.  
Article II 
In his conduct of the office of President of the United States—and in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald John Trump has abused the powers of the Presidency to incite violence and orchestrate an attempted coup against our country.  On January 6, 2021, President Trump encouraged individuals to travel to Washington, DC, with the sole purpose of inciting violence and obstructing Congress in engaging in its constitutionally mandated legislative business of certifying the electoral college results of the 2020 election. He incited a crowd of supporters in Washington, DC, to violently attack the United States Capitol while both chambers of Congress were in session, saying You’ll never take back our country with weakness. You have to show strength and you have to be strong. After those supporters had violently breached the Capitol, he put out a further statement repeating his false claims of election fraud and telling the members of the mob, We love you, you’re very special. 
In all of this, Donald John Trump has acted in a manner contrary to his trust as President and subversive of constitutional government, to the great prejudice of the cause of law and justice and to the manifest injury of the people of the United States. Wherefore, Donald John Trump, by such conduct, warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 

